 In the Matter of NATIONAL BATTERY COMPANYandLOCAL UNION No.529 OF INTERNATIONAL UNION, UNITED AUTOMOBILE WORKERS OFAMERICA'CaseNo. C-1386.-Decided February 5, 1940BatteryManufacturing Industry-Settlement:stipulationprovidingforBoard's adoptionof Trial Examiner's findingsof factin Intermediate Reportand for compliancewith theAct-Order:entered on stipulation-Discrim..ination:charges of, dismissed.Mr. Daniel J. LearyandMr. Winthrop A. Johns,for the Board.Mr. Francis D. ButlerandMr. Irving Clark,ofDoherty, Rumble,Butler, Sullivan cfi Mitchell,of St. Paul, Minn., andMr. Claude R.Bachman,of St. Paul, Minn., for the respondent.Mr. Harry C. Clark, Mr. L. W. Krings, Mr. Clif. Langsdale,andMr. Gibson Langsdale,of Kansas City, Mo., for the Union.Miss Edna Loeb,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by Local Union No.529ofInternationalUnion,UnitedAutomobileWorkers ofAmerica, herein called the Union, the National Labor Relations Board,herein called the Board, by the Acting Regional Director for theSeventeenth Region (Kansas City, Missouri), issued its complaint,'dated April 21, 1939, against National Battery Company, KansasCity,Missouri, herein called the respondent, alleging that the re-spondent had engaged in and was engaging in unfair labor practicesaffecting commerce within the meaning of Section 8 (1), (2), (3),and (5) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.Copies of the complaint and accompanying notice ofhearing were duly served upon the respondent, the Union, and theNational Battery Workers Association, herein called the Association.The complaint alleged in substance (1) that the respondent domi-nated and interfered with the formation and administration of, and20 N. L. R. B., No. 16.166 RATIONAL BAT-Th"RY COMPANY167on or about April 26, 1937,and January 13, 1938, the respondentdischarged Andrew A. Brown and Ralph D. Chambers,respectively,and thereafter failed and refused to reinstate them because theyjoined and assisted the Union,thereby discriminating in regard totheir hire and tenure of employment and discouraging membershipin the Union;(3) that.in June 1938 and in January, February, andMarch, 1939, and at all times thereafter,the respondent refused tobargain collectively with the Union although the majority of therespondent's employees within the appropriate bargaining unit hatauthorized the Union to represent them for the purposes of collectivebargaining;and (4)that by all the above acts and conduct, and byespionage,force, and violence,the commissioning of special armedpolice officers among its employees,coercive and intimidatory state-ments, and other acts and conduct,the respondent interfered with,restrained,and coerced its employees in the exercise of the right toself-organization and to engage in concerted activities for theirmutual aid and protection as guaranteed in Section.7 of the Act.OnMay 1, 1939, the respondent filed its answer in which it admitted cer-tain allegations of the complaint but denied that it had engaged inthe alleged unfair labor practices.Pursuant to notice, a hearing was held at Kansas City,Missouri,from May 1 to 5 and 8 to 12, 1939, inclusive,before Thomas S. Wil-son, the Trial Examiner duly designated by the Board.The Board,the respondent,and the Union were represented by counsel and par-ticipated in the hearing.At the hearing the respondent submitteda brief to the Trial Examiner.On October 9, 1939, the Trial Examiner filed his IntermediateReport, copies of which were duly served upon the respondent, theUnion, and the Association.In his Intermediate Report, the TrialExaminer found,that the respondent had engaged in and was engag-ing in unfair labor practices affecting commerce within the meaningof Section 8 (1), (2), and(5) and Section 2 (6) and(7) of theAct, by dominating and interfering with the formation and admin-istration of, and contributing financial and other support to, theAssociation; by refusing to bargain collectively with the Union asexclusive representative of the majority of the respondent's em-ployees in the appropriate bargaining unit; and by committing otheracts proscribed by Section 8 (1) of the-Act.He recommended thatthe respondent cease and desist from engaging in these unfair laborpractices,and, affirmatively,disestablish the Association and, uponrequest, bargain collectivelywith theUnion.He further found thatthe respondent had not engaged in any unfair labor practices by dis-charging Brown and Chambeis,within themeaning of Section 8 (3)of the Act, and' recommended that the allegations of the complaintwith respect thereto be dismissed. 168DECISIONS OF NATIONAL LABOR RELATIONS BOARDThereafter, on October 26 and November 6, 1939, the respondentfiled exceptions and amended exceptions to the Intermediate Report,and on November 13, 1939, filed a brief in support of the said excep-tions.On November 6, 1939, the Union requested permission to file abrief and to have a hearing before the Board for the purpose of oralargument.On November 21, 1939, the Union advised the Board thatit did not intend to file exceptions to the Intermediate Report and thatit desired to file a brief and have oral argument in support of the In-termediate Report only in the event that the pending negotiations forsettlement of the case were unsuccessful.On December 6,1939, Cham-bers, one of the discharged employees named in the complaint, filedexceptions to the Intermediate Report in his own behalf.Thereafter, on December 8, 1939, the respondent executed a proposedstipulation providing for settlement of the case.On December 13,1939, Chambers filed with the Board written objections to the stipula-tion.On January 22, 1940, counsel for the Board executed thesaid stipulation.On January 24, 1940, the Board issued an Order ap-proving the stipulation and making it a part of the record in the case.The stipulation provides as follows :Charges having been filed with the Regional Director of theNational Labor Relations Board (hereinafter referred to as theBoard) for the Seventeenth Region, by Local Union No. 529 ofInternational Union, United Automobile Workers of America,alleging that the National Battery Company (hereinafter re-ferred to as the Company) has been and is engaging in unfairlabor practices within the meaning of Section 8 (1), (2), (3) and(5) of the National Labor Relations Act, a complaint thereonhaving been issued and served by the Board, hearings thereonhaving been held before a duly designated Trial Examiner of theBoard, and he having issued and served his Intermediate Report,dated October 9, 1939, and it being the desire of the parties heretoto settle the matters that have arisen,It is hereby stipulated and agreed by and between the partieshereto :1.That the Company will withdraw its exceptions to the TrialExaminer's Intermediate Report and the Findings of Fact madeby the Trial Examiner in his Intermediate Report may be adoptedby the Board as its Findings of Fact.2.That the Board, upon the basis of this stipulation, the Inter-mediate Report, and the entire record in the case, may make find-ings of fact and enter the following order :ORDERUpon the basis of this stipulation and the entire record in thecase and pursuant to Section 10 (c) of the National Labor Rela- NATIONAL BATTERY COMPANY169tions Act, the National Labor Relations Board hereby orders thatrespondent, National Battery Company, Kansas City, Missouri,its officers, agents, successors and assigns, shall:1.Cease and desist from :(a) Interfering with, restraining, or coercing its employees inthe exercise of their right to self-organization, to form, join, orassist Local Union No. 529 of International Union, United Auto-mobileWorkers of America, or any other labor organization, tobargain collectively through representatives of their own choos-ing, and to engage in concerted activities for the purpose of col-lective bargaining or other lawful mutual aid or protection;(b) Discouraging membership in Local Union No. 529 of Inter-national Union, United Automobile Workers of America, or anyother labor organization, by discriminating in regard to hire ortenure of employment or any term or condition of employment;(c)Dominating or interfering with the formation or adminis-tration of any labor organization, and from contributing financialor other support to any labor organization; and(d) Refusing to bargain collectively with the Local Union No.529 of International Union, United AutomobileWorkers ofAmerica, as the representative of its production and maintenanceemployees at its plant in Greater Kansas City.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Upon request, bargain collectively with Local Union No.529 of International Union, United AutomobileWorkers ofAmerica as the exclusive representative of its production and m ain-tenance employees at its plant in Greater Kansas City, in respectto rates of pay, wages,, hours of employment, and other conditionsof employment;(b)Post immediately in conspicuous places in its plant atKansas City, Missouri, and maintain for a period of at least sixty(60) consecutive days, notices to its employees, stating (1) thatrespondent will cease and desist in the manner aforesaid; and (2)that respondent will, upon request, bargain with Local Union No.529 of International Union, United AutomobileWorkers ofAmerica, as the 'exclusive representative of its production andmaintenance employees, at its plant in Greater Kansas City, withrespect to rates of pay, wages, hours of employment and otherconditions of employment; and(c)Notify the Regional Director for the Seventeenth Region,in writing, within ten (10) days from the date of this order whatsteps the respondent has taken to comply herewith.It is further ordered that the complaint shall be and herebyis dismissed insofar as it alleges that the respondent has engaged 170DECISIONSOF -NATIONAL LABOR RELATIONS BOARDin unfair labor practices within the meaning of Section 8 (3)of the Act.6.That the Company will in good faith comply with the termsof the above order.7.It is understood and agreed that the entire agreement is con-tained within the terms of this stipulation and that there is noverbal agreement of any kind which varies, alters or adds to thisstipulation.8. It is understood and agreed that this stipulation is subjectto the approval of the Board and shall become effective immedi-ately upon the granting of such approval.The Intermediate Report of the Trial Examiner is attached to thisDecision as Appendix A. Pursuant to the terms of the stipulation,the Board hereby adopts as its findings of fact the findings of fact madeby the Trial Examiner in the Intermediate Report.The Board herebyincorporates into and makes a part of this Decision the section of theIntermediate Report entitled "Findings of Fact."ORDERUpon the basis of this stipulation and the entire record in the caseand pursuant to Section 10 (c) of the National Labor Relations Act,the National Labor Relations Board hereby orders that the respond-ent,National, Battery Company, Kansas City, Missouri, its officers,agents, successors, and assigns, shall:1.Cease and desist from :(a) Interfering with, restraining, or coercing its employees in theexercise of their right to self-organization, to form, join, or assistLocal Union No. 529 of International Union, United AutomobileWorkers of America, or any other labor organization, to bargaincollectively through representatives of their own choosing, and toengage in concerted activities for the purpose of collective bargainingor other lawful mutual aid or protection;(b)Discouraging membership in Local Union No. 529 of Interna-tional Union, United Automobile Workers of America, or any otherlabor organization, by discriminating in regard to hire or tenure ofemployment or any term or condition of employment :(c)Dominating or interfering with the formation or administra-tion of any labor organization, and from contributing financial orother support to any labor organization; and(d)Refusing to bargain collectively with Local Union No. 529of International Union, United Automobile Workers of America,as the representative of its production and maintenance employees atits plant in Greater Kansas City. NATIONAL BATTERY COATPANY171.2.Take the- following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with Local Union No. 529of International Union, United Automobile Workers of America asthe exclusive representative of its production and maintenance em-ployees at its plant in Greater Kansas City, in respect to rates of pay,wages, hours of employment, and other conditions of employment;(b)Post immediately in conspicuous places in its plant at KansasCity,Missouri, and maintain for a period of at least sixty (60) con-secutive days, notices to its employees, stating (1) that the respondentwill cease and desist in the manner aforesaid; and (2) that the re-spondent will, upon request, bargain with Local Union No. 529 ofInternational Union, United Automobile Workers of America, as theexclusive representative of its production and maintenance employees,at its plant in Greater Kansas City, with respect to rates of pay,wages, hours of employment, and other conditions 'of employment;and(c)Notify the Regional Director for the Seventeenth Region, inwriting, within ten (10) days from the date of this Order what stepsthe respondent has taken to comply herewith..IT Is FURTHER ORDERED that the'complaint shall be and hereby isdismissed in so far as it alleges that the respondent has engaged inunfair labor practices within the meaning of Section 8 .(3) of theAct.APPENDIX AUNITED STATES OF AMERICABEFORE THENATIONAL LABOR RELATIONS BOARDSEVENTEENTH REGIONIn the .Matter of NATIONAL BATTERY COMPANYandLOCAL UNION No.529 OF INTERNATIONAL UNION, UNITED AUTOMOBILE WORKERS OFAMERICACase No. C-1386INTERMEDIATE REPORTUpon charges duly made and acting pursuant to proper authority,the National Labor Relations Board, by Paul Broderick, its ActingRegional Director for the Seventeenth Region, issued its complaintagainstNational Battery Company, the respondent herein.Thecomplaint and notice of hearing thereon were duly served upon therespondent. 172DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe complaint herein alleged in substance (1) that on or aboutJune 29 and 30, 1938, and January 4, February 5, March 15, 1939.and on other dates respondent had refused to recognize the union asthe representative of the respondent's employees, had refused to bar-gain collectively, with the union in good faith in respect to rates ofpay, wages, hours of employment, and other conditions of employ-ment, and had refused to sign a written contract with the -union inviolation of Section 8 (5) of the Act; (2) that respondent had domi-nated and interfered with the formation and administration of alabor organization among its employees known as the National Bat-teryWorkers' Association and had contributed financial and othersupport thereto; (3) that on April 26, 1937, respondent dischargedand refused to reemploy Andrew A. Brown, and on January 13, 1938,respondent discharged and refused to reemploy Ralph- D. Chambersin violation of Section 8 (3) of the Act; and (4) that by various actsrespondent had interfered with, restrained, and coerced its employeesin the exercise of the rights guaranteed in Section 7 of the Act.At the hearing respondent filed motions for a continuance of thehearing and to make the complaint more definite and certain whichmotions were` denied.At the same timed respondent filed its answerwhich after admitting the allegations of the complaint regarding theinterstate character of respondent's business, denied knowledge thatthe union represented a majority of the employees within the appro-priate unit and asking that an election be held.The answer admittedthe respondent's refusal to recognize the union as the exclusive repre-sentative of the employees, its refusal to recognize the request of theunion to bargain collectively and its refusal to sign a written contractwith the union but denied the commission of any unfair labor prac-tice within the purview of Section 8 (5).The answer further deniedthe commission of any unfair labor practice within the meaning ofSection 8 (1), (2), or (3) and affirmatively alleged the reasons for thedischarges mentioned in the complaint.The undersigned, as duly designated Trial Examiner of theNational Labor Relations Board, conducted a hearing from May1 to May 12, 1939, inclusive, at Kansas City, Missouri, at which placeall parties were afforded an opportunity to participate in the hear-ing, to call, examine and cross-examine witnesses and introduce otherevidence.At the conclusion of the hearing, the Board asked andreceived permission to take the deposition of T. M. Sides at SanFrancisco, California.The parties were advised by the undersignedthat they would be given an opportunity for oral argument beforethe Board upon request to the Board made within 10 days from thereceipt of the Intermediate Report.The parties were further ad-vised that they might file briefs with the undersigned within a week N!AT'IONAL BATTERY COMPANY173after the deposition of T. M. Sides was taken.No oral argumentwas made.A brief was submitted by counsel for respondent andhas been duly considered by the undersigned.At the close of thehearing respondent moved that no order be made in connection withits reinstatement of Ralph D. Chambers and that all issue in con-nection therewith be abated until the determination of a civil suitbrought by Ralph D. Chambers against the company. The examinertook said motion under advisement and at this time denies same.Upon the record thus made and from his observation of the wit-nesses, the undersigned makes, in addition to the above, the follow-ing specific findings of fact :FINDINGS OF FACTI.BUSINESS OF THE RESPONDENT1.The National Battery Company is, and has been since October28, 1928, a corporation organized under and existing by virtue ofthe laws of the State of Delaware with its principal place of businessat St. Paul, Minnesota.2.Respondent is engaged in the manufacture, production, assem-bly, and sale of lead and acid batteries for automobiles, trucks, busses,and farm-light batteries.Respondent owns and operates factoriesat St. Paul, Minnesota; Chicago Heights, Illinois; Los Angeles,California; North Bergen, New Jersey; Depew, New York; Dallas,Texas, Atlanta, Georgia; and Kansas City, Missouri. It also ownsand maintains branch offices at Chicago, Illinois; New York, NewYork; Portland, Oregon; San Francisco, California; and Denver,Colorado.Materials used by respondent in manufacturing varioustypes of batteries at its Kansas City plant are lead, acid, containers,separators, covers, and sealing compounds.During the fiscal period,May 1, 1938, to January 1, 1939, raw materials of the value of$725,407.29 were purchased and transported to the Kansas City plantof respondent.Of this total, $309,180.50 worth of materials waspurchased and transported from the State of Missouri, and thebalance of $416,226.79 was purchased and transported from, through,and into States of the United States other than the State of Mis-souri, including the States of Illinois, Minnesota, Nebraska, Kansas,Michigan, Indiana, New York, Ohio, and Virginia.Thirty-nineand seven-tenths percent of the finished products of the Kansas Cityplant were sold in the State of Missouri and sixty and three-tenthsper cent was sold in other states of the United States than the StateofMissouri.During the fiscal period, May 1, 1938 to January 1,1939, the total sales from the Kansas City plant amounted to$983,276.96.The Kansas City plant of respondent is serviced by 174DECISIONS OF NATIONALLABOR RELATIONS BOARDthe Missouri-Pacific Railroad and also by a large number of trucklinecompanies.II.THE ORGANIZATIONS INVOLVED3.Local Union No. 529 of International Union, United AutomobileWorkers of America, hereinafter called the Union, formerly affili-ated with the Congress of Industrial Organizations and at the timeof the hearing an unaffiliated organization, is a labor organizationadmitting to its membership all production and maintenance em-ployees of respondent, excluding clerical and supervisory employees.4.National Battery Workers' Association was an unaffiliated labororganization, admitting to its membership all production and main-tenance employees of the respondent.III.THE UNFAIR LABOR PRACTICESA. Events prior to July 19355.In 1933 the United Automobile Workers of America beganorganizing the employees of the automobile industry in Kansas City.At first there was one local to which employees of all automobilefactories could belong.As sufficient numbers of men from an in-dividual plant joined said local, new local charters were granted tothe employees of that factory.During 1934 and 1935 the employeesof respondent began to join this main local.As soon as the companyrealized that some of its employees were joining the union and wereadvocating a union, respondent began to combat that effort.6.In 1934, H. King, general sales manager, and C. G. Reetz, assist-ant general manager, spoke to the employees of ' the Kansas Cityplant in the locker room during working hours at a meeting especi-ally called by A. A. Brown, respondent's Kansas City factory man-ager, for that purpose.Brown and the foremen were present.Kingandii Reetz advocated the formation of an Employees Council or aFactory Council in order to discuss grievances and other matterswith the management.The plan suggested by these officials wasput into effect by the employees, who elected their representativesto the Employees Council at that time and place and in the presenceof Brown and the foremen. Thereafter, the St. Paul office urgedBrown to make the Council appear as a real functioning body in theeyes of all the men. The Council continued in existence until thestrike of'June 12, 1935.7.During 1934 and early 1935, respondent employed the Pinker-ton Detective Agency to supply it with undercover agents to reportdaily upon labor union agitation.Ringleaders in this organizationalcampaign were soon discovered.The company then began its efforts NATIONAL BATTERY 'COMPANY175to rid itself of the ringleaders in this unionization campaign. InJune 1935 respondent laid off four men in their campaign againstthe union.These lay-offs precipitated a strike among certain ofthe men on or about June 12, 1935. The strike was not settled untilsome 6 weeks later.8.These paragraphs are included here solely as background of thecontroversy alleged in the complaint.B. The National Battery Workers' Association9.In August 1935, while 20 or 30 employees were still out onstrike,G. P. Castner, vice president in charge of operations, in-structed Brown to call a meeting of the employees so that he couldaddress them.The employees, the foremen, and Brown attendedthismeeting which was held in the yard of the factory. Castnerexplained that the men could secure better representation with themanagement by electing their own grievance committee rather thanselecting an outside representative.He stated that there was noneed for any outside representation.He arranged that the menwho had remained at work during the strike should elect four rep-resentatives to this grievance committee, while the men on strikeshould be represented by three representatives.Respondent at-tempted to induce all its employees into this organization, whichbecame known as the National Battery Workers' Association.Re-spondent indicated to the men that they should join the Associationby promises and by threats. It supplied the Association with thenames and addresses of all new employees, together with prepaidpost cards so that the Association could contact these men and signthem as members of the Association.Respondent urged Brown togive the Association the appearance of a bona fide collective bargain-ing agent. It instructed Brown to keep his production at such alevel that he would have as many new employees at work in Febru-ary 1936 when new councilmen would be elected as possible for thereason that respondent considered new employees to be more favor-able to the Council than the old employees.Respondent met with acommittee of the National Battery Workers' Association from itsformation at least until April 1937.The record is silent on anyrecent activity of the Association.10.Respondent, by its officers and agents, during August 1935formed and sponsored National Battery Workers Association as alabor organization of its employees.The National Battery Work-ers Association was a labor organization within the meaning of theNational . Labor Relations Act.Respondent dominated,, and inter-feredwith the administration of a labor organization of its em- 176DECISIONSOF NATIONALLABOR RELATIONS BOARDployees by the activities hereinabove set forth and contributedfinancial,and other support to said organization.11.By the activities hereinabove set forth, respondent has inter-fered with, restrained, and coerced its employees in the exercise ofthe rights guaranteed in Section 7 of the Act.C. Coercion, restraint, and interference12.Vice-president Castner described the activities of respondentduring the strike of June 12, 1935, and during its settlement in thefollowing paragraphs contained in the General Factory Letter overhis name under date of August 24, 1935:These men (the strikers) have gone back with the under-standing that if they want to they can still continue their mem-bership in their Union, and it is possible that at least a fewof them will endeavor to try to carry on their organizing.Wehave let it be known to all of the men in the plant in no uncer-tain terms that this would not be considered a favorable oper-ating condition for the Company, and that under conditions thatare not favorable there are many things that we might hesitatein doing for the employees or for the factory in general.Wetold them that we could reduce our sales efforts in that territory,both on branded, Private Brand and equipment business; thatwe could refrain from helping out the employment in the sum-mer by building up warehouse stocks of batteries; and that ingeneral, if they had a good cooperative disposition towards theCompany and an independent association with the GrievanceCommittee, that there was nothing that could be gained inbelonging to an outside organization. In fact, if the time evercame that we did have to deal with an outside organization wewould fight every request of any kind, whereas if they werecooperating with us we would pass out whatever we could fromtime to time.As to whether or not this situation will be entirely ironed outand they will drop their outside affiliation, a whole lot dependson the manner in which this independent association and Griev-ance Committee functions.I might also add that we dealt with this crowd in no uncertainterms at the finish, so that at least for the-moment they werepretty well beaten down as to prestige and credibility, particu-larly for their foolishness in following two or three wild leadersand keeping them out of work so long.13. In June 1935, respondent employed more spies from the Pink-erton Agency.These men were put to work throughout the factory NATIONAL BATTERY COMPANY177on orders from the St. Paul officials.They worked alongside of themen considered to be the more union-minded employees.Tout Oganwas one of the spiessupplied byPinkerton.He became a memberof the union.Respondent employed some five spies from the Pink-ertonAgency.Respondent also employedthe A. A. Abner Com-pany (&-/or Industrial Investigators and Engineers, Inc.) to supplya spy to work on the outside among the employees and the unionmen.The cost of this service was $10 per day.The respondentfurther paid W. J. Horn, an old employee,to appear to go out onstrike with the men, to work among the strikers and to report theirplans and doings daily to the company by letter.' The companyalso furnished him with a telephone for emergency reports.Allthese spies reported daily in writing any and all labor matters theyhad been able to discover as well as upon other events occurringinside and outside the plant.14.Respondent's answer and brief acknowledge the use of espion-age during the strike and throughout 1936 and maintain that re-spondent ceased the use of all espionage at the time of the changein management in 1936.There is no evidence showing the use oflabor spies after the first part of the year 1937.15.Following the settlement of the strike in August 1935 respond-ent continued its active efforts to rid itself of employees consideredby it to be union-minded.Correspondence in the record from St.Paul officers to Brown of Kansas City conclusively show that re-spondent endeavored to discourage unionization by laying off anddischarging the employees leading the movement towards unioniza-tion.Plans were carefully laid so that the lay-offsand dischargeswould appear to have been made for causes'other than union ac-tivities.Sam Kerr and Tom Laycock were among the men con-sidered by the management to be most unsympathetic to the re-spondent'santi-union policy.Kerr was laid off February 2, 1937.On April 17 he was offered reiiistatemeiit"if he would agree not to tryto organize the employees.Upon his refusal to accept such a con-ditional reinstatement,respondent failed to recall him to work untilMay 12, 1937.Laycock was one of the men respondent feared mostand whose removal from the Kansas City plant was desired.Hewas transferred in February 1936 to Spokane, Washington.Re-spondent introduced evidence that this transfer was at Laycock's re-quest but the correspondence of St. Paul conclusively shows that re-spondentwas determined to remove his influence from the KansasCity factory, in one way or another.There cannot be any doubtbut that Laycock's transfer was another step in respondent's activeanti-unioncampaign. .178DECISIONS OF NATIONAL LABOR RELATIONS BOARD16.At Christmastime 1935, respondent sent a Christmas letter tosome of its Kansas City employees,whichcontained the followingsentence,which readin the light of the June strike is highlysignificant :Itmay surprise you to learn that a bonus could now be paidequal to the $20,000 distributed one year ago were it not for theunusual expense incurred because of some unfortunate mis-understandings with a relatively few small groups in and outsideof our organization.17.Respondent's campaign described above met with little successas on April 28, 1937, its employees applied for and secured a localcharter from the United Automobile Workers of America. Thislocal became known as Local Union No. 529 of International Union,United Automobile Workers of America.One charter member ofthis local was respondent's spy, W. J. Horn.The ultimate successor lack thereof of respondent's campaign can have no bearing on thequestion as to whether or not respondent's activities amounted tounfair labor practices under the National Labor Relations Act.18.By the activities hereinabove described, respondent has inter-fered with, restrained, and coerced its employees in the exercise ofthe rights guaranteed in Section 7 of the Act.19.By said activities, respondent has attempted to discourage mem-bership in a labor organization known as Local Union No. 529 ofInternational Union, United Automobile Workers of America.D. The refusal to bargain(1)The appropriate unit20.The parties agreed, and the evidence showed, that all the pro-duction and maintenance employees of respondent, excluding super-visory officials and the clerical force, constituted an appropriate unitfor the purposes of collective bargaining.During the years 1937 to1938 any and all negotiations in behalf of the employees were con-ducted by respondent on the basis of a unit constituted as above.21.The production and maintenance employees, excluding thesupervisory and clerical employees employed by respondent, consti-tute an appropriate unit for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the National Labor Rela-tions Act.(2)Majority representation22.At the hearing the union produced its original records includ-ing thesinned application and antllorization cards and its financial NATIONAL BATTERY COMPANY179records.Comparison of these records with respondent's employmentrecords show that on June 29 and 30, 1938, of the 79 men employedin the above appropriate unit, 70 were fully paid-up members ingood standing of said union.The membership in and the paymentof dues to the union is sufficient proof of the election of said unionby the employees as their collective bargaining agent in the matter of.wages, hours, and working conditions.23.Despite the allegation in respondent's answer that respondentwas without knowledge that the union had been. selected as the bar-gaining agent for the employees, McKay, vice president and generalmanager of respondent, testified during the hearing that, while hewas not sure that the union represented the majority of the men in1937, he believed that it did in 1938 and 1939.Robertson, the factorymanager, and the united bargaining committee assured McKay asearly as 1937 that the union represented the majority of the em-ployees.On June 29, 1938, and February 5, 1939, McKay stated thathe was bargaining with the union bargaining committee as a com-mittee representing a majority of the men but that he refused tobargain with them as the representative of the union.McKay testi-fied that he had never requested the union to prove its right to bar-gain for the employees.On February 5, 1939, he refused the offerof the union to prove its majority in any manner he might desirestating that he had no doubt that they represented a majority of theemployees.24.At all times on and since June 29, 1938, and February 5, 1939,Local Union No. 529 of International Union, United AutomobileWorkers of America, has been by virtue of Section 9 (a) of said Actthe exclusive representative of all employees in such unit for thepurposes of collective bargaining with respondent in respect to ratesof pay, hours of employment, and other conditions of employment.(3) The refusal to bargain24. 'Following respondent's pleading that it was without knowledgethat the majority of the employees had designated the union as theirrepresentative for collective bargaining, the answer in this case con-tains the following paragraph :It (respondent) admits that on or about June 29 and 30, 1938,and at all times since said date it did not recognize the union asthe exclusive representative of all the employees in said unit andadmits that in January, February, and March 1939 it did not andthat it' does not now recognize the request of the union that itbargain collectively in respect of rates of pay, wages, hours ofemployment and other conditions of employment with the unionas the exclusive representative of all the employees of the unit 180DECISIONS OF NATIONALLABOR RELATIONS BOARDdescribed in Paragraph 7 above, and that it hasrefused to signa writtenagreementwith the union and has refusedand does nowrefuse tobargain collectivelyas setforth above with the union.The evidence adduced at the hearingsustains these admissions.25. In June 1937, the bargainingcommitteeof the union, submitteda proposed contract to Robertson,successorof Andrew A. Brown asplantmanager atKansas City, and asked for a conference regardingsaid proposed contract.This contract covered recognition of theunion, hours, wages, and other conditions of employment.The con-ferenceswere held June 9 and 10, 1937.McKay came from St. Paulto represent the respondent.He refused to recognize the union asthe representative of the employees and refused to sign a contract withthe union.These refusals were based on the fact that McKay con-sidered that the C. I. 0. was responsible for the numerous strikes, sitdowns, etc., which he read about in the newspapers:While.refusingto bargain with the committeeas a unioncommittee, he did negotiatewith them as representatives of the employees.The minds of theparties met on many of the terms of an agreement.McKay, however,refused to consider a signed written bilateral contract saying that hewould not sign a contract with any labor organization.Followingthe conferences respondent posted. a statement of company .policiescontaining the matters upon which agreement had been reached butstating that the company was putting such policies into effect.Thestatement as posted did not mention the committee in any manner.This procedure was substantially agreed upon by the union.26. In June 1938, the Union again presented respondent with aproposed contract and requested a conference for the purpose of nego-tiating a contract for the following year.Three conferences were heldon June 29 and 30, 1938.McKay again represented the respondent.The union bargaining committee and Jack Swift, an, Internationalofficer, represented the union.McKay stated that he would not sign acontract with the union because, if he did, it would be published in allthe newspapers and they would then organize all respondent's plantswhich respondent could not stand.He again refused to recognize theunion because he did not want to.He stated that he was negotiatingwith the committeeas a committee representingthe majority of theemployees and not asa unioncommittee.He agreedthat Jack Swiftcould assist the men in the presentationof grievanceswith themanage-ment but that Swift would only be acting in his capacityas an in-dividual and not-as anInternationalofficer.The conference brokeup on the last day when the union walked out after McKay absolutelyrefused to deal with the committeeas a unioncommittee.27.Following these conferences another statement of companypolicy was posted upon the company bulletin of the plant.The unionA NATIONAL BATTERY COMPANY181objected so strenuously to this statement of policy that respondentremoved it from the bulletin board, replacing it with the 1937 state-ment of company policy.28.On September 28, 1938, the union attempted to negotiate withRobertson but refused to continue when Robertson stated that he wasmeeting with the committee the same way as McKay did, that is, asrepresenting a majority of the employees in the plant.29.On February 5, 1939, another conference was held betweenMcKay and the union bargaining committee.The union again hadits proposed contract at the meeting.When asked if he were meet-ing them as the bargaining committee of the union, McKay statedthat he was meeting with them as representatives of the majorityof the employees at Kansas City.When asked if he doubted thatthe union represented a majority of the employees, McKay repliedthat there was no doubt that they represented a majority of the Inen.After McKay refused to meet the committee as a union committee,members thereof started to walk out but McKay called them backto talk with him declaring the meeting to be unofficial.30.Respondent contended in its brief that the evidence showedthat respondent had bargained in good faith. It is clear that bi-weekly meetings have been held with the management since October1937 in which individual wage matters have been adjusted, griev-ances taken care of, and certain discharges and lay-offs discussed.Respondent has maintained steadfastly in these meetings that it wasdealing only with the representatives of the majority of the em-ployees and not with the union which represented the employees.Hence, the very first principle of collective bargaining has been neg-lected in that there has never been any recognition of the secondparty to the negotiations.Respondent has steadfastly refused toembody the terms of any agreements reached in a signed writtenbilateral contract.Ordinary business practice requires that agree-ments reached between two parties should be embodied in a perma-nent binding form so as to prevent unnecessary uncertainty and dis-putes as to the terms of such agreements.31.Respondent's answer requests that "it be established in anappropriate manner whether the union has been and is now desig-nated and selected by a majority of the employees" as their collectivebargaining agent, and alleges that a secret election is the appropriatemethod of such determination.This request is untenable when con-sidered in connection with respondent's position that it has alreadybargained in good faith. It is also untenable when considered inconnection with McKay's and Robertson's knowledge as far backas 1937 that the union did represent a majority of the men. It isfurther untenable in light of the proof adduced by the union at this283031-41-vol. 20-13 182DECISIONS OF NATIONAL LABOR RELATIONS BOARDhearing.Such a request would have been wholly justified at anearlier time but at that time respondent not only did not requestsuch proof but denied the necessity for it when such proof wasoffered.32.Local Union No. 529 of International Union, United Automo-bileWorkers of America attempted on June 29 and 30, 1938, andFebruary 5, 1939, to bargain collectively with respondent as the ex-clusive representative of respondent's production and maintenanceemployees, exclusive of clerical and supervisory employees in respectto rates of pay, wages, hours of employment, and other conditionsof employment.33.Respondent did on June 29 and 30, 1938, and February 5,1939, refuse to bargain collectively with Local Union No. 529 ofInternational Union, United Automobile Workers of America as theexclusive representative of respondent's production and maintenanceemployees, exclusive of clerical and supervisory employees in respectto rates of pay, wages, hours of employment, and other conditionsof employment.E. Alleged discriminatory discharge of Ralph D. Chambers34.Ralph D. Chambers began working for respondent as a truckdriver at$87.50 per month in August 1932.,In June 1934, he wastransferred to the repair department and in August 1934 was giveninstructions about farm-light batteries.He acted as either the soleemployee or as foreman of that department until the strike of June1935.During the strike period, he drove non-striking employees toand from work through the picket line.Respondent secured for hima permit to carry firearms.Several times during the strike,he deliv-ered pay envelopes to Mrs. W. J. Horn for her husband's servicesperformed among the strikers.At the end of the strike period,Chambers was given$100 bonus and his salary was raised to $160 permonth as assistant foreman.After the strike, he acted as foremaneither of the farm light department or of the casting department.Atthe time of his discharge on January 13, 1938, he was earning $38per week salary plus whatever Bedaux bonuses he may have received.35.Chambers attended the meeting in downtown Kansas City onApril 29, 1937,of the employees of the Kansas City factory, at whichmeeting he joined theU. A. W. A.and became a charter member ofLocal Union No. 529, International Union, United Automobile Work-ers of America.36.On June 13, McKay told Chambers that he heard that Chamberswas mixed up in this union and stated that as he was a member ofthe management with a right to hire and fire,he could not belong tothe union.McKay also told the union group that the foremen hadA NATIONAL BATTERY COMPANY183the right to hire and fire and, therefore, should not be allowed tobe members of the union. , Several days later at a union meeting, theofficers of the union told Chambers that he could no longer remain amember.Chambers was given an honorable withdrawal card there-from..37.On June 28, 1937, Robertson, successor of Andrew A. Brown,as Kansas City factory manager, notified Chambers that he was theforeman in charge of the whole farm light department, including theshipping of farm-light batteries.Chambers protested that he did notwant Art Rohland, who was then doing the shipping of farm-lightbatteries, as Rohland was unable to earn bonuses under the Bedauxsystem and because he was smoking in the plant.The next morningChambers discovered Rohiand smoking in the plant contrary to thecompany rules and, after a few words with Rohland over the incident,informed him that he was fired.Rohland replied that he had a dragand could not be fired.The men then went to Robertson where Cham-bers informed Robertson that he had discharged Rohland.Robertsonreplied that he could not discharge Rohland.Chambers stated thathe would not work in the same department with Rohland whereuponRobertson informed Chambers that he was through.However, aftera conference between Robertson, Chambers, and the union committee,Robertson agreed to put Chambers back as foreman and to substituteRalph Michael as the department's shipping clerk in Rohland's place.This change was satisfactory to all parties concerned.38.Chambers complained to Robertson about statements which BenJohnson was making about him.Robertson threatened to dischargeboth men unless they could settle their personal difficulties betweenthemselves.Chambers also had had a personal altercation with TomLaycock.39.During his foremanship, Chambers had trouble with other fore-men in the plant about materials, which he was supposed to receivefrom other departments.Chambers and Art Lane, the standards ex-pert in the plant, came to words over the costs in the farm light depart-ment.Art Lane stated that he was unable to set a standard for thatdepartment without more cooperation from Chambers.At that time,Robertson told Chambers that unless he would cooperate that he wouldbe forced to ask Chambers to resign.The inventories prepared byChambers did not agree with the perpetual inventory kept by JohnHuber.There was some trouble over this matter. Chambers alsohad difficulty with the burning torch which was provided him in thefarm light department.Part of this trouble was due to the types oftorches provided him.While Chambers was foreman of the castingdepartment, Robertson complained several times about the excessivelead losses in that department. 1 84DECISIONS OF NATIONAL LABOR RELATIONS BOARD40. In the first week of January 1938, working hours at the plantwere reduced from 54 hours to a 40-hour week. On Friday; Robertsoninformed Chambers that he would have to take care of the shippingof farm light batteries on Saturday, January 8, when Michaelwas off due to having worked his 40 hours during the previous 5days.That Friday evening Michael explained the operation toChambers and showed him where he had several sets of Nationalbatteries crated for shipment.41.On Saturday, January 8, three orders for Ward batterieswere received.Chambers filled these orders.He used the alreadycrated National batteries.The shipments were then made.42.On Monday, January 10, 1938, Michael asked Chambers ifhe had shipped any National batteries.Chambers replied that hehad not.After stating that he was afraid that Chambers had shippedthe wrong batteries, Michael informed Nelson, the foreman of the:shipping department, that he feared that Chambers had shippedNational batteries on Ward orders.Robertson was informed of thepossible error and ordered the three shipments stopped in transitand returned to the factory.Robertson spoke to Chambers aboutthe matter but Chambers denied that there was any error.At thistime Robertson informed Chambers that if there was any mistake hewas through.On January 12, one of the orders shipped the pre-vious Saturday was returned.This shipment had been correctlymade.On January 12, another shipment was returned. This orderforWard batteries was made up of National batteries.Upon thereturn of the incorrect shipment, Robertson informed Chambers onJanuary 13 that he was discharged.43.Chambers maintained that the shipments had been correct.The Examiner is unable to believe Chambers in this regard. Cham-bers testified that he had used the crated National batteries to filltheWard orders but that after tagging the crates he had discoveredthe error and had uncrated the batteries, removed the National ventplugs and substituted therefor Ward vent plugs which was the onlydifference between the two types of batteries and that the shipmentswere correctly made.The evidence further discloses that on Mori-day, January 10, 1938, Chambers approached Ralph Michael abouttalking to Hoobler, respondent's truck driver, regarding changingthe vent plugs on the shipments which he might return to the plant.Michael told Hoobler that Chambers wanted to see him.Hooblerreplied that Chambers should come to see him in person.On Tues-day, Chambers saw Hoobler and stated that he was in a jam andwanted to know if, Hoobler would change the vent plugs in anyshipments which he might return to the factory.Hoobler refused.This evidence, reluctantly drawn from Michael and Hoobler, con- NATIONAL BATTERY COMPANY185vinces the Examiner that Chambers not only made erroneous ship-ments, but also attempted to cover up his mistake.Robertson testi-fied that he heard on Monday that Chambers would attempt to gethold of the shipments as they returned.44.On March 5, 1938, the union approached Robertson regardingChambers' discharge.At this meeting Robertson stated that he haddischarged Chambers because he would not "play ball" with thecompany and because of these shipments he had missent. Robertsonexplained that by the term "play ball," he meant cooperation withthe company.Chambers contended that Robertson meant by theterm "play ball" that Chambers was attending union meetings con-.trary to orders from McKay. Robertson admitted that he had heardthat Chambers had attended some union meetings but denied thathe had heard that Chambers attended meetings after McKay's orders.While there is some question as to what Robertson meant by his term"play ball," the Examiner is inclined to believe Robertson's explana-tion thereof.45.At the end of the hearing, respondent requested the Examinerto hold his decision as to Chambers' discharge in abeyance for thereason that there was pending at that time a suit by Chambersagainst respondent company for damages under a service letterstatute, which involved approximately the same issues.As the issuesin the two cases are somewhat different and as the National LaborRelations Board has jurisdiction. over the reinstatement of men dis-charged for union activity, the Examiner feels it his duty to makehis findings in this case.46.The evidence adduced by the Board does not sustain the allega-tions of the complaint that Chambers was discharged because of hisunion activities or in an effort to discourage the union.Therefore,the undersigned recommends that the complaint be dismissed as toRalph D. Chambers.F. The alleged discriminatory discharge of Andrew A. Brown47.Andrew A. Brown began working for respondent in the St.Paul plant in 1922, receiving 36 cents per hour for his work. In1923, he became a foreman at an hourly rate of 65 cents. Later hewas sent to the Los Angeles factory as superintendent where he re-mained until June 1927.At this time he was on a salary of $200per month.Thereafter, he was transferred to the company's newNorth Bergen, New Jersey, plant where he remained until January1928.From North Bergen he was transferred to the Kansas Cityplant as superintendent. In 1932, he became the plant manager.At the time Hof his discharge on April. 26, 1937, he was earning $300per month. 186DECISIONSOF NATIONALLABOR RELATIONS BOARD48. In1934 and 1935, certain of the employees in the Kansas Cityfactory joined the United Automobile Workers.About this sametime, respondent employed the services of the Pinkerton DetectiveAgency.The services of A. A. Ahner Company were added duringthe June strike.Daily reports on the activities of the employeesand the union were sent to Brown at Kansas City and forwarded byhim to the St. Pauloffice.The St. Paul office was in immediate touchwith the developments at Kansas City.The letters from St. Paulin evidence. show that there was a concerted effort on the part of thecompany to rid itself of the services of men who were union-minded.Acting upon orders from St. Paul, Brown discharged certain menwhom the management considered to be the leaders in the movementtowards the union.While great care and ingenuity was exercisedto find some palpable reason other than union activity for the dis-charge of the men involved, on June 12, 1935, these tactics resultedin a strike at the plant. Twenty or thirty men quit work andpicketed the plant.The strike was settled some 6 weeks laterthrough the combined efforts of Brown and the St. Paul officers.The men securedreinstatement.49.During the strike, acting upon orders from G. P. Castner, vicepresident of respondent, Brown called the meeting described aboveat which the National Battery Workers Association was instituted.Again acting upon orders from St. Paul, Brown attempted to givethe Association the appearance of a bone fide collective bargainingagent.The Association continued to confer with Brown until hisdischarge in April 1937.50.Following the strike,Browncontinued to receive daily reportsfrom the labor spies whoseservices werepurchased by his employereither from the A. A. Ahner Company or the Pinkerton Agency orelse were securedthrough the efforts of the supervisoryofficials ofthe Kansas City plant from among the employees.The reports weretransmitted to the St. Paul office.The evidence conclusively showsthat St. Paul officers gave orders for the discharge of certain union-minded employees, which orders were carried out by Brown.51. In the fall of 1936, respondent installed the Bedaux system atKansasCity.Most of the work on the Bedaux system after itsoriginal installation was carried on by Keck and Reardon, the timestudy men, with help from Brown's assistant, Suavain.These menwere all paid on a salary basis.52. In March 1937, respondent, held a conference of all factorymanagers at St. Paul.A new organizational set-up for the variousplants was announced by the management at this meeting. The newset-uprequired the elimination of three salaried men from theKansasCity plant.Itwas decided by Brown and McKay that NATIONAL BATTERY COMPANY187Keck, Reardon, and Suavain should be the men eliminated.. Browntold McKay that he could handle the changes necessary to make theKansas City plant comply with the new factory outline.Brownand McKay also talked over various factory problems which had'arisen in Kansas City.McKay told Brown that there could not be aunion in the plant and that, if the plant had to operate with unionlabor, respondent would have to close the factory.Brown stated thathe was trying to run the Kansas City plant in the way respondentwanted it run.There is no testimony that there was any talkregarding the possibility of Brown's discharge at this time.53.On his return to Kansas City, Brown notified the three menthat their services would not be required after May 1, 1937.Thisnews soon spread throughout the factory causing considerable dis-cussion among the men.On or about April 10, 1937, a group ofemployees met at the home of Ben Johnson, an employee, to protestthe discharge of these three men.Prior to the meeting, Brown toldJohn Nelson, the inspection foreman, that it would be all right forhim to attend the meeting:Brown wrote St. Paul that there wererumors that such a meeting would take place. The meeting drewup and sent to respondent a telegram protesting the discharge ofSuavain, Reardon, and Keck.54.McKay arrived in Kansas City on April 11, 1937, followingthe protest from the meeting at Ben Johnson's home.McKay andBrown held an all day conference that day lasting from 10:30 a. m.until 5:30 p. m.During this conference, McKay discovered thatBrown was considered rescinding the order of discharge.Brownalso proposed that certain foremen should be given- a 71/2 per centincrease in salary.A large part of the time was spent discussingthe elimination of Keck, Reardon, and Suavain and in a discussionof other problems in the plant.During the meeting, Brown quotedtoMcKay a remark of Reetz that it might be better to have thefactories unionized.McKay thereupon inquired of Brown if hewas becoming union-minded. Brown replied that he was not partialone way or another.McKay, also asked Brown if he had stirred upthe men to protest the discharge of Keck, Reardon, and Suavain.McKay denied asking Brown if he were becoming union-minded.55.The following day McKay conferred with John Nelson, otherforemen, and employees of the plant regarding the protest and themeeting at Ben Johnson's home.He denied that Nelson told himthat Brown had instigated the meeting. of April 10 or had givenhim permission to attend the same.Various faults of Brown werediscussed in these conferences.56.Following his return to St. Paul on April 16, McKay firstbroached the subject of discharging Brown with other officials at 188DECISIONS OF NATIONAL LABOR RELATIONS BOARDSt. Paul.A decision was reached on April 23. On the 26th, McKayreturned to Kansas City.He arrived at the plant prior to Brown'sarrival.When Brown arrived and started looking at the mail,McKay told him he need not look over the morning mail as he wasno longer with the company.Upon being pressed for a reason forthe discharge, he told Brown that three large accounts had broughtpressure to bear.57.A few months after his discharge, Brown went to St. Paul toattempt to secure reinstatement.He called on various officials ofthe company and upon Mrs. Brown and Mrs. Daggett, two largestockholders.According to his own testimony, Brown did not stateto any of these persons that he was discharged because of his viewsregarding labor unions.58.Under Brown's management, numerous complaints were receivedregarding the quality of the product and the type of service whichdifferent customers were receiving from Kansas City.The companyrecords show that the red lead losses were, heavier at Kansas' City thanat other factories.New machines and moulds were installed there-after.Respondent contended that the discharge of Brown was dueto the above-mentioned facts as well as the fact that he was unable toconform the factory to the new company set-up and to his inabilityto handle the employees.None of these reasons are convincing to theundersigned..59.The burden of proof falls upon the Board to prove the allega-tions of its complaint that Brown was discharged "for the purposeof discouraging membership in the union." There is a suspicion inthe record that McKay discharged Brown because he considered thatBrown had incited the men to protest the discharge of Keck, Reardon,and Suavain. Such a suspicion, however, is not.sufficient to maintain.the burden of proof.The undersigned believes and, therefore, findsthat the evidence fails to prove that Brown was discharged in orderto discourage membership in the union and, therefore, recommendsthat the complaint as to Andrew A. Brown be dismissed.IV. THE EFFECT OF THE LABOR PRACTICES UPON COMMERCE60.The activities of the respondent, set forth in Section III above,occurring in connection with the operations of respondent describedin Section I herein, have a close, intimate, and substantial relation totrade, traffic, and commerce among the several States and tend to leadto labor disputes burdening and obstructing commerce and the freeflow of commerce. NATIONAL BATTERY COMPANYCONCLUSIONS AND RECOMMENDATIONS189Upon the basis of the foregoing findings of fact, the undersignedhereby determines and concludes that :1.Respondent,by dominating and interfering with the labor or-ganization known as National Battery Workers' Association and bycontributing financial and other support to it, by refusing to bargaincollectively with Local Union No. 529 of International Union, UnitedAutomobile Workers of America, and by interfering with, restraining,and coercing its employees in the exercise of the rights guaranteed inSection 7 of the National Labor Relations Act, as set forth in the abovefindings of fact, has engaged in and is engaging in an unfair laborpractice affecting commerce within the meaning of Section 8 (1) andSection 2 (6) and (7) of the National Labor Relations Act.2.Respondent, by dominating, and interfering with a labor organi-zation known as National Battery Workers' Association and by con-tributing financial and other support to it, as set forth in the abovefindings of fact, has engaged in and is engaging in an unfair laborpractice affecting commerce within the meaning of Section 8 (2) andSection 2 (6) and (7) of the National Labor Relations Act.3.Respondent, by refusing to bargain collectively with Local UnionNo. 529 of International Union,United AutomobileWorkers ofAmerica, as set forth in the above findings of fact, has engaged in andis engaging in an unfair labor practice affecting commerce within themeaning of Section 8 (5) and Section 2 (6) and (7) of the NationalLabor Relations Act.Wherefore,the undersigned recommends that :1.Respondent cease and desist from interfering with, restraining,or coercing its employees in the exercise of their right to self-organiza-tion, to form,join, or assist Local Union No. 529 of InternationalUnion, United Automobile Workers of America, or any other labororganization, to bargain collectively through representatives of theirown choosing,and to engage in concerted activities for the purposeof collective bargaining or other mutual aid or protection.2.Respondent cease and desist from(a)discouraging member-ship in Local Union No. 529 of International Union, United Auto-mobileWorkers of America, or any other labor organization, bydiscrimination in regard to hire or tenure of employment or condi-tion of employment;(b) dominating or interfering with the forma-tion or administration of National BatteryWorkers' Association,or any other labor organization,and from contributing financial orother support to said National BatteryWorkers' Association, orany other labor organization;and (c)refusing to bargain collec-tivelywith Local Union No. 529 of International Union, UnitedAutomobile Workers of America, the representative of the produc- 190DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion and maintenance employees, as hereinabove more fully setforth.3. In order to effectuate the policies of the Act, respondent takethe following affirmative action :(a)Withdraw all 'recognition from National BatteryWorkers'Association as representative of its employees for the purpose ofdealing with the respondent concerning grievances, labor disputes,wages, rates of pay, hours of employment, and other conditions ofemployment, and completely disestablish the National Battery Work-ers'Association as such representative;(b)Upon request, bargain collectively with Local Union No. 529of International Union, United Automobile Workers of America asthe exclusive representative, of the respondent's production and main-tenance employees, in respect to rates of pay, wages, hours of employ-ment, and other conditions of employment;(c)Post immediately in conspicuous places in its plant at KansasCity,Missouri, and maintain for a period of at least sixty (60)consecutive days, notices to its employees, stating (1) that respond-entwillcease and desist in the manner aforesaid; (2) thatrespondent has withdrawn all recognition from the National BatteryWorkers' Association as the representative of respondent's employeesfor the purpose of dealing with the respondent concerning grievances,labor disputes, wages, rates of pay, hours of employment, or otherconditions of employment, and that said Association is completelydisestablished as such representative; (3) that respondent will, uponrequest, bargain with Local Union No. 529 of International Union,United Automobile Workers of America, as exclusive representativeof respondent's production and maintenance employees, with respectto rates of pay, wages,' hours of employment, and other conditionsof employment;(d)File with the Regional Director for the Seventeenth Regionon or before twenty (20) days from the receipt of this IntermediateReport, a report in writing setting forth in detail the manner andform in which it has complied with the foregoing requirements.It is further recommended that, unless on or before twenty (20)days from the receipt of the Intermediate Report the respondentnotifies said Regional Director in writing that it will comply withthe foregoing recommendations,, the matter be referred forthwithto the National Labor Relations Board and that said Board issuean order requiring respondent to take the action aforesaid.It is recommended that the complaint be dismissed as to RalphD. Chambers and Andrew A. Brown.Request for permission to file briefs with or present oral, argu-ment before the National Labor Relations Board upon issues raised NATIONAL BATTERY COMPANY191by any exceptions to this report or on other issues upon which it isdesired to file a brief or present oral argument must be made tothe Board, Shoreham Building, Washington, D. C., within twenty(20) days after the date of the order transferring the case to theBoard, as provided in Article II, Section 32 of the Rules and Regu-lations, Series 2, effective July 14, 1939.[S]THOMAS S. WILSON,Thomas S. Wilson,Trial Examiner.Dated October 9, 1939.